Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                       Detailed Action
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 1-4, 8, 10-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steux in view of Jazayeri  U.S. Pat. 8,854,669.

     With respect to claim 1,  Steux teaches an information processing method, illustrated by figures 7-9 to be executed by an information processing apparatus 12, see figure 1, that supports a printing apparatus 14 in performing a print operation using a processor 20 to execute a program. Steux teaches  causing a user to select from a plurality of processing units (printers according to para. 2) which are best suited form the print job and the quality that the user demands of the print job. See paragraphs 3, 4 and 13.
  Steux teaches executing a processing operation (via processing units 14, see para. 39)  to which image data is sent thereto from image processing apparatus 12.  Steux teaches displaying via the apparatus, an input screen for the user to input a rating 
     What is not taught by Steux is   a user input screen for rating a program after the data has been transmitted to the print apparatus. 
     Jazayeri teaches an information processing apparatus 102 and displaying a particular format for a print operation, see col. 14, lines. 45-54. Beginning at col 23, line 46, Jazayeri teaches that a user is given the option of rating the success of a print operation to the cloud print server 102. Therefore, Jazayeri suggests using a display to provide the feedback regarding the ranking of the printing operation.

        Since Steux and Jazayeri are directed to  an information processing method with information processing devices for executing an instruction for displaying rating information, the purpose of displaying rating information regarding the completion of an operation would have been suggested by Steux as set forth by Jazayeri. 

      It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to modify the information processing apparatus of Steux so that like, Jazayeri, the display of the server 102 is used to provide feedback as to the rating of an operation in a similar way as Steux provides feedback to the user to rank  the “finishing” attributes of a finisher device  in relation to  the finisher and/or printer  for performing the operation. 


 In this scenario, Jazayeri teaches rasterized data upon being printing could be displayed as such and an indication given of the print completion operation, which reads on  the first model as claimed whereas, when the print job is not fully rasterized, it is only transmitted, which reads on the second model as claimed. 
     Since  Steux and Jazayeri are directed to  an information processing method with information processing devices for executing an instruction for displaying rating information, the purpose of  printing different files when a printer has malfunctioned.   have been contemplated by Steux as set forth by Jazayeri.
     Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to print some documents and display the outcome and merely transmit others before outputting them (for example in the case that the printer has malfunctioned is out of paper or is determined not to render the best output quality, which requires a user to further designate a different print device). 

    With respect to claims 3 and 12,  Jazayeri teaches wherein the printers print different print parameters and characteristics which includes the size of the print job or the size of the paper in the print job,  col. 7, lines 12-15 and  col. 14, lines 63-67.
     Since  Steux and Jazayeri are directed to  an information processing method with information processing devices for executing an instruction for displaying rating 

     It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to  print documents of different file sizes respect to the processing devices discussed at col. 2, of Steux and the printing devices 118 and 120 taught by Jazayeri for at least the reason that it is a predicable outcome and that Jazayeri suggests print files of various sizes 

     With respect to claims 4 and 13, Steux teaches wherein an error screen is displayed where the print job has not been completed, see paragraphs 40-41 for any of printing units 14.  Steux teaches a program as claimed see para. 30, line 5.

      With respect to claims 8 and 17, Steux teaches wherein the at least one processor 20 determines whether to display (para. 14, lines 9-15 and para. 55) the screen from the server (cloud server) and wherein the input screen will display a screen allowing the user to input his/her ranking of the quality of the print job.  Steux teaches the received predetermined information (see paragraphs 53 and 54) indicate the input screen is to be displayed, see para. 14, lines 9-15 and para. 55. 

     With respect to claim 10, Steux teaches  an information processing apparatus  which uses a processor  , CPU 20,  and a memory  22 for storing instructions which when executed  cause the processor   to receive, via a management system 12,  a printing 

      Steux teaches running  a program (see para. 30, line 5)  to support a printing function comprising:  via processor 20 to execute a program;  and  a memory for  CPU 20 for selecting a print target image from plural images 18 based on an instruction by a user via interface 10, see paragraphs 22 and 24.  Steux teaches  an interface 10 for receiving user instructions  regarding an image to be printed and for  transmitting the image print job to the printing apparatus received by a reception unit 12.  Steux teaches determining whether the print job has been completed, see  para. 55, lines 1-6 and displaying via the apparatus, an input screen for the user to input a rating condition  via a program, see para. 14, lines 9-13 and para. 55 for the display when the printing condition has been satisfied.  See also para. 27, lines 8-14.
          What is not taught by Steux is   a user input screen for rating a program after the data has been transmitted to the print apparatus. 
     Jazayeri teaches an information processing apparatus 102 and displaying a particular format for a print operation, see col. 14, lines. 45-54. Beginning at col 23, line 46, Jazayeri teaches that a user is given the option of rating the success of a print operation to the cloud print server 102. Therefore, Jazayeri suggests using a display to provide the feedback regarding the ranking of the printing operation.

        Since Steux and Jazayeri are directed to  an information processing method with information processing devices for executing an instruction for displaying rating 

      It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to modify the information processing apparatus of Steux so that like, Jazayeri, the display of the server 102 is used to provide feedback as to the rating of an operation in a similar way as Steux provides feedback to the user to rank  the “finishing” attributes of a finisher device  in relation to  the finisher and/or printer  for performing the operation. 



Claim Rejections - 35 USC § 103
     Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darshan  in view of Jazayeri.

     With respect to claim 19, teaches a non-transitory storage medium (see para. 30) for storing a program (para. 30, line 5) for performing an information processing method, using at least one processor 502 that causes the processor to perform the method of  print control panel 204 for selecting  a print apparatus of an image to be printed, see col. 2, beginning at line 42, and figure 3b. Darshan further teaches a server 102 for executing processing of the transmitting the print data selected by the user to the printing apparatus 110; determining whether the print job has been completed, see 

     Darshan teaches all of the subject matter upon which the claim depends except for  the print medium is one size for one model and a larger size for the first model. 

     Since  Darshan and Jazayeri are directed to  an information processing method with information processing devices for executing an instruction for printing files of different sizes, the purpose of print different size files on different print models would have been predicable with Darshan as set forth by Jazayeri.  

     It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to  print documents of different file sizes respect to the processing devices discussed  by devices 118 and 120 of Jazayeri, and set forth at para. 27, beginning at line 11,  for at least the reason that it is a predicable outcome  to print files of different sizes. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

     Claim 5-7 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steux in view of the Jazayeri with the Examiner taking Office Notice Under MPEP 2144.03.

     With respect to claims 5 and 14, Steux  in view of Jazayeri teaches transmitting a user rating regarding the completed print job to a cloud server database 15, see paragraphs 5-8.
     While the reference does not specifically mentioned not giving  the user the display to transmit again the same type of print data, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention,  that once the print job and its attributes have been stored in the cloud server, the server knows the attributes and doesn’t need to prompt the user to re-enter the information that it already has.  So the failure to prompt the user is considered with respect to the contents of the cloud database.  Steux teaches a program as claimed see para. 30, line 5.

     With respect to claims 6, 7, 15 and 16,  Steux teaches using the processing system for interfacing with the printing units 14, but does not make reference to an operating system.  Jazayeri makes reference to computing systems at para. 35, beginning at line 11,  which suggests the use of operating systems, but does not specifically state the use of an operating system. 
   It would have been  obvious and well known to one of ordinary skill in the art before the effective filing date of the claimed invention to use a operating system for device 12 .

Claim Rejections - 35 USC § 103
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steux in view of  Jazayeri further in view of Darshan (IN201641024019).
     Steux teaches all of the subject matter upon which the claim including a CPU 20 for selecting a print target image from plural images 18 based on an instruction by a user via interface 10, see paragraphs 22 and 24.   Steux does not teach using thumbnail images (low resolution or low quality display)  of the print job  so that the job and be viewed and later selected by the user. 
     Darshan teaches the use of displaying print data and commands, see paras. 20 and 21.  The photo is not displayed in full resolution so it is assumed to be low resolution so that the user can ascertain the print parameters to facilitate the best type of print device for printing the job.  Therefore, it would have been obvious to one of ordinary skill in the art, to display  the print job in one format or description but print using other print attributes or commands for the purpose of allowing the user to see the print job to properly assign it to the printing apparatus.

 Jazayeri teaches printing from a plurality of different image formats, emails and documents, see col. 27, beginning at line 11.
Since Steux in combination with Jazayeri teaches selecting different formats of items for printing, the purpose of using images as the content for printing would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as suggest by Jazayeri. It would have been a predictable result or outcome to print different images files based on a user instruction  which is provided by both Steux and Jazayeri.

                                         Examiner’s Remarks
     Applicant’s remarks have been considered and are persuasive. The examiner has modified the rejection in view of Jazayeri which teaches, among other things, allowing a user to select between printers 118 and 120. The rejection has been modified to show the rating of the program is performed by Jazayeri. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/JEROME GRANT II/Primary Examiner, Art Unit 2664